The judgment of the court was pronounced by
Eustis, C. J.
On the 27th of June, 1847, Marshall and James, merchants of New Orleans, recovered judgment in the Fifth District Court against Green and McDougall, a firm of the city, for f 1102, with interest; and on the 19th June, 1849, the judgment was recorded in the parish of Carroll.
On an execution issued on this judgment, two slaves were seized, as the property of the defendants, which are claimed in the present suit, as the pro*158perty of the plaintiff, Lawrence T. Wade. After a trial on the merits the district court gave judgment for the defendants ; and the plaintiff has appealed.
The slaves were the property of the partnership at the time the debt due to Marshall and James was contracted, and the plaintiff’s title to them, is a bill of sale, under private signature, executed on the 4th of June, 1847, in the parish of Carroll. This instrument was not recorded in New Orleans, the domicil of the vendors, and was only recorded in the parish of Can-oil on the 16th of April, 1849, after the slaves were levied upon by the execution of Marshall and James.
Although there is evidence of a delivery of the slaves to the plaintiff, at the date of his alleged purchase, there is nothing before the court which establishes his present possession of the slaves, which appears to have been in Thomas T. Bell, between whom and the plaintiff no connection or privity is proved.
The judgment of the district court is therefore affirmed, with costs.